Citation Nr: 1824936	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  10-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1971.  

These matters come before the Board of Veteran's Appeal (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently lies with the Cleveland, Ohio RO.  

The issues were previously before the Board in March 2014 and September 2016.  The March 2014 Board decision reopened Veteran's claim for PTSD and remanded it along with the claims for service connection for COPD and ED to the AOJ for further development.  In September 2016 the Board again remanded the issues for additional development, including to schedule a VA examination for COPD.  He underwent a VA examination for COPD in February 2017 and one for ED in November 2017.  There has been substantial compliance with the September 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that the Veteran requested a Decision Review Officer (DRO) hearing and it was subsequently scheduled for February 2011.  He, however, did not report for the scheduled hearing.  

In an April 2017 rating decision, the AOJ granted service connection for PTSD.  The Veteran has not filed a Notice of Disagreement with regard to any appealable determination made in the April 2017 rating decision.  Therefore, the issue of service connection for PTSD is not currently before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2017); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran's ED was not caused by service and is not proximately due to or aggravated by his service-connected PTSD.  

2.  The preponderance of the evidence reflects that the Veteran's COPD was not caused by service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ED have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For claims received after June 9, 1998, service connection is precluded for any disability related to chronic tobacco use, even if the tobacco use occurred during service.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.  Service connection for a disease resulting from tobacco use is not precluded, however, where the disability resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  38 C.F.R. § 3.300 (b)(1).  In addition, VA's Office of General Counsel (OGC) has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b) (201); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  The first two elements of a secondary service connection claim are met in this case.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is outlined in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38  C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Erectile Dysfunction

The Veteran contends that he has ED that is related to his service-connected PTSD.

The Veteran' Service treatment records (STRs) are absent of complaint, diagnosis or treatment for erectile dysfunction.  A July 1970 entry, however, notes a "boggy prostate."  The Separation physical noted no genitourinary issues.  

Post service treatment records dated in April 2001 notes complaint of the Veteran of being unable to have an erection for over one year.  The attending clinician noted that the ED was related to the Veteran's use of methadone for the nonservice-connected condition of opioid dependence.

Notes dated in January 2005 indicate complaints of ED and no sexual desire.  Additionally, an August 2010 entry indicates that the Veteran was seen and treated for ED in December 2001 and May 2008.  

The Veteran was afforded a VA examination in August 2017.  The examiner concluded that the Veteran's erectile dysfunction was due to his nonservice-connected hypogonadism.  The examiner explained that because the ED and decreased libido were helped by testosterone injections, hypogonadism was the most likely case of his ED.  The examiner also noted that the Veteran's PTSD did not aggravate his ED beyond its natural progression.  

Based on the probative evidence of record, the Board finds that the Veteran does not have ED that was caused by service.  The evidence shows no complaints or diagnosis in service.  The separation physical noted no genitourinary issues.  Moreover, it was not until April 2001, more than 30 years after service that there was a diagnosis of ED.  Further, the August 2017 VA examiner found that his ED was related to his hypogonadism.  Therefore, service connection on a direct basis must be denied.  

During the November 2017 examination, the VA examiner opined it was less likely than not (less than 50 percent probability) that the Veteran's erectile dysfunction is proximately due to or the result of his service-connected PTSD; or was aggravated beyond its natural progression by his PTSD.  He explained that the Veteran has a history of hypogonadism which is the likely etiology of his erectile dysfunction.  Further, he noted that PTSD medications are the most common PTSD induced-etiology of erectile dysfunction and that in this case, the Veteran does not take any medications for his PTSD. 

The Board finds the November 2017 VA medical opinion most probative against a finding that the Veteran's ED was caused or aggravated by his service-connected PTSD.  The examiner acknowledged a thorough review of the Veteran's file and provided a well-reasoned rationed for his conclusion.  He specifically noted the Veteran's history of hypogonadism is the likely etiology of his erectile dysfunction.  He also noted that PTSD medications are the most common etiology of PTSD-induced erectile dysfunction, however, the Veteran does not take any medication for his PTSD and therefore PTSD medication could not cause or aggravate ED.  

The Veteran has asserted that he has ED as a result of military service and/or his service-connected PTSD.  However, there is no competent medical evidence of record in support of a link between his ED and service and/or his service-connected PTSD.  The Board notes that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The specific issue in this case, whether the Veteran's ED is etiologically related to service or his service-connected PTSD, falls outside the realm of common knowledge of the Veteran in this case.  Jandreau v. Nicholson, 492 F .3d 1372(Fed. Cir. 2007).  Determining whether the Veteran's ED is etiologically related to service or his service-connected PTSD requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran who in this case, has not been shown by the evidence of record to have the training, experience, or skills needed to make such a determination.  As a result, the probative value of his lay opinion is low.  

Therefore based upon the preceding, the Board finds that the preponderance of the evidence is against the claim, and service connection for ED must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Obstructive Pulmonary Disease

The Veteran contends that his COPD was incurred in service and has continued.  

The Veteran's Entrance Examination, dated in May 1970, indicates that he had shortness of breath, fainting spells, and chest pains.  Upon examination, the physician noted in the summary section that his "chest pains [are] associated with [two] pack per day smoking."  

STRs dated in early June 1970, note the Veteran's complaint of chest pain and dizzy spells, after six weeks in the army.  A complete blood count (CBC), chest plate, and dietary restrictions were recommended.  

Notes dated later in June 1970, indicate that the Veteran again complained of chest pain over his sternum, dizziness and fainting spells for the past two weeks.  X-ray findings from the chest plate revealed that the Veteran had an "old fibrocalcific disease [which was currently] not active."  

Notes dated in July 1970, indicate the Veteran's complaint of chest pains and fainting spells.  The Veteran indicated that the spells proceeded by headaches and nausea.  Dramamine and sodium were prescribed, because of the X-Ray findings showing the old fibrocalcific disease.  

Notes dated in October 1970 indicate that the Veteran burned his wrist with cigarettes.  

During the Separation Examination in June 1971, the Veteran indicated that he had a history of dizziness and fainting while in service.  The physician's findings revealed that the Veteran's "fainting and dizzy spells had been very frequent for years with no organic etiology.  They do not pose a problem requiring [a] work up."  

Post-service private treatment records, dated in October 2007 indicate that the Veteran was admitted for shortness of breath and wheezing that started three weeks prior.  He indicated a recent diagnosis and treatment for COPD and a one-pack-a-day, 35-year history of smoking, which he discontinued, three months earlier.  A chest X-ray revealed normal cardiac and mediastinal contours.  The pulmonary vascularity was not distended, but there were coarse interstitial markings.  The lungs were clear of focal air consolidation or worrisome nodules.  No pleural effusion or pneumothorax was noted.  In November 2007, the Veteran was given an inhaler.  

The Veteran was afforded a VA examination in February 2017.  The examiner opined that the Veteran's COPD was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The examiner indicated that he thoroughly reviewed the Veteran's STRs and post- service treatment records, including the in-service complaints of chest pain, the June 1970 X-ray findings, and the October 2007 emergency department report noting the recent diagnosis of COPD.  The examiner explained that the most likely cause of the Veteran's COPD was his 35-year history of smoking one pack per day of cigarettes.  

The Board finds the February 2017 VA medical opinion most probative against a finding that the Veteran's COPD was incurred in service.  The examiner provided a well-reasoned rationed for his conclusion.  He specifically noted that the medical records show that the Veteran's X-ray findings in June 1970 and the October 2007 X-ray finding and the October 2007 emergency department report noting the recent diagnosis of COPD.  

The Veteran has asserted that he has COPD as a result of active military service.  However, there is no competent medical evidence of record in support of a link between his COPD and service.  The Board notes that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The specific issue in this case, whether the Veteran's COPD is etiologically related to service, falls outside the realm of common knowledge of the Veteran in this case.  Jandreau v. Nicholson, 492 F .3d 1372(Fed. Cir. 2007).  Determining whether the Veteran's COPD is etiologically related to service requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills needed to make such a determination.  As a result, the probative value of his lay opinion is low.  A disability due to smoking during service may not be service-connected.  38 C.F.R. § 3.300(a).  The most probative evidence establishes that smoking is the cause of the COPD and that there is no other disease or injury in service that is a cause of his COPD.  

Therefore based upon the preceding, the Board finds that the preponderance of the evidence is against the claim, and service connection for COPD must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for erectile dysfunction is denied.  

Service connection for COPD is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


